Title: To James Madison from Benjamin Stone, 9 October 1812 (Abstract)
From: Stone, Benjamin
To: Madison, James


9 October 1812, Warren, New Hampshire. Informs JM that he is a Revolutionary War veteran who views the current war as a just cause. Writes to offer advice from the belief that it is “an incumbant duty injoined on all the friends to this nation at this momentious Crisis—more Peticular on account of the desaster of our Northwestern army.”
Has examined the statements of Cass and Hull. “It appears that Hull is not to be acquited with haveing done his duty. Let him Pretend what he in his immagination might Conceive I knew him in the army in the revolution. He did not appear to me when at tieconderoga to be a man that was not affeard of gun Powder. He was in favour of a retreat from that post previous to the Same. We had Conversation on that Subject a day or two before it was put in Execution he avoided being in the Battles we had with Burgoin. He was a fanncy Parade officer. This was my estimate on him in that day he has turned out as I Expected a man of not much foresight and less varasity.
“Sir, those disasters usuly take plase in the begining of a war and Espceially a nation under the Circumstance we are under—filled with internal Enemys Who Spare no pains nor Property to distroy our goverment—and as money is tempting to Men without princaple; and those who are less deserveing are the most anctious after Promotion and at this time after plases of trust and in that they Can do us the greatest injury. No doubt all this has Consenterated in Genll. Hull.” Recommends changes in the system for raising an army. Suggests that the terms are too long, the regiments too large, the pay to noncommissioned officers and privates inadequate, the number of troops too small to guard the vast extent of frontier territory, and recruiting officers too restricted in their duties.
“For Suposition was an army Enlisted for one year at a time many Men who will not Enlist for five years would for one a Man who has a family cannot leave them so long.
“A Regmet. to Contain five hundred rank and file Commanded by a Colonal Commidant and two Majors—would give twelve field officers to two thousand men—field officers are as liable to Cassultyes as others and on the field of action may be killed or wounded and good bold interprizing officers make their Soldiers the Same. I have been in a great number of Battles and I always found the Soldier to Performe well if the officer did likewise the Salvation of an army under god is in the ⟨Cursedy?⟩ and good Conduct of the officers—and on this depend, the victory and Salvation of the Cuntry. Your luke warme Slow men never Carry any great interprize officers Should be filled with that military grit that move Quick and with Resolution—and not lay on their oars till the enemy has Reinforsed and then must Capitulate or flee.
“As to the Pay not being adiquate to the Servises to be Performed—is obvious to Every man. When a Common labourer Can have from his neighbour ten dolla[r]s pr. month to labour on his farme and have a good bed to lodgon and his Regulor food and no risk of being tomihawked—will he Enlist as a Soldier. The answer is plain he will not—this has been Proved to a demonstration in drafting the melitia we have been Constrained to give them an adition to make their pay ten dollars pr month. This is done by the republicans—but they Cannot Continue and have the Rich toryes go free and not only that but doing all in their Power to prevent men from going at all. If the goverment was to give this in that Case they would be obliged to pay their Proportion. My oppinion is to pay and find well and Persue with Resolution and vigure—and the interprize will be ours.

“As to the number our armys are Composed of now are not addequate to the Servises to be Performed—not less than one hundred thousand Men are Sufficient for the Reduction of Canada. That Cuntry is Extenesive and we have the Savages to incounter they are lurking in Slygh plases—and must be watched with the greatest Caution. And we must not ⟨luk?⟩ to the frunt but to the rear and flank also. And Ellowing for garrisons and Casultyes—not more than forty thousand will arrive before Quebeck. They must be divided into two devisions one on the plains of abram and the other at Point levy—and Each being able to incounter with their main body in case of an attack on Either point and be able to Repulse them without the assistance of the other.
“And that fortris must be reduced by a regular Seage by haveing heavy ordinance and morters well found—and the Same Commence Early in the Season. For to attempt the reduction as was pland in the revolution will no doubt terminate as that did. We must go to work Sistimaticully if we Expect to Suceed.
“The Restrictions on the Recruteing—has a tendancy to reteard its Progress—viz.
“A mans body Should be free from arrest for debt and he Should not be kept under the Controle of a Tory Creditor and the Restraint as to miners should be removed. But few men will give their Consent to have their Sons go into the army—neither will a man Consent to have his apprentis go—and the tory Party are unannimus in this. I have lived and been an acter in two wars and I never knew those restraints put in the way of Recruteing till know.”
Urges Congress to pass laws against opponents of the war and advises JM to choose his officers with care. Has known Dearborn since he was sixteen years old and served with him in the Revolutionary War. “He is a man in whome I think I Can plase Confidence—but he never has been acquainted with Beseageing Strong Castles—and hear he must be indebted to Some other Person of more knowledg⟨e.⟩…
“I am of an Opinion that let the plan be as it may for this Campain—it has not been Prosicuted with that Pollicy and military Skill that I Could have wished. It Seems from genll. Hulls own Statement he had but a Small number of men when he tuck Possesion of Sandwich, and there he found ⟨fir⟩st his gun Carridges was rotten. He it Seems was ⟨no⟩t attentive to his duty in Seeing that they were always ready for Service. His conduct after he had taken Possesion of Sandwich in laying on his oars and playing bo peap at the bridg in Sending Small partyes to give the Enemy a Challange and waiting for them to Reinforse—all Caryes a Simton at least of his inability and not-understanding much about the arts of war. I also Should have Suposed that Genll. Dearborn would have moved on to Plats burg at the time Genll. Hull moved into upper Can[a]da So that the attention of the Enemy would have been at least attracted this way—and that would have prevented their Sending reinforsements to Malden. The Pollicy of the Request of the enemy for an armistick might have been Seen into without much Millitary knowledge.… Genll. Dearborns Conduct in this movement Coroberates with what I have already Stated as to his Military Experiance. Great Ellowances must be made we are all young in the arts of war.… But it appears to me we Shall not have a more favourable time by which we might have wone Possesion of all Canada Expt Quebeck this Campain—and have Silenced the Savages—but now we must double our deligence or we Shall have heard work another year. No doubt but Brittan will Reinforse to the best of her Power—and withstand us in all directions—and Sir, I am of an oppinion that we Cannot adopt a better Scheam than what I have Proposed that will be likely to be Caryed into affect—as the Toryes are numerous and are planing in all directions to miss lead and Procrasterate all the opperations of goverment—and unless Some thing decisive is done we Shall be under most disagreeable Circumstances.…
“Our internal Enemyes are not only numerous but Impudent and they do not hissitate in Saying and Publishing the most inflamitory Sedetious Scanditious Publications and are magnifying Every thing against us—and Palliateing the Conduct of our enemyes—and the Common People are missled by them—and they are imbarissing them in all directions—and laying the Same to the goverment—and unless goverment give the Pople Some assuerance of their being put into a Differant Situation by a better Prospect of haveing adiquate Compensation for their Servises I am affeard that instead of our army augmenting it will Decrease—and those Republicans who have as yet Stood fast will loose their influence over the Commonourity and they Shift Sides and Joine the toryes and Brittan.”
